               Case 5:20-cv-05916-BLF Document 1 Filed 08/21/20 Page 1 of 11




 1   Michael K. De Kruif, SBN 214714
     Law Offices of Richard M. Lester
 2   7334 Topanga Canyon Blvd., Suite 200
     Canoga Park, CA 91303
 3   818-906-1111 | 818-992-1515
     dekruifm@lesterlaw.net
 4
     Attorney for Plaintiff,
 5   JACKLYN FISCALINI

 6
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11   JACKLYN FISCALINI,                                 Case No.:
                                     Plaintiff,
12
     vs.
13                                                      COMPLAINT FOR MONETARY RELIEF
     SANTA CRUZ COUNTY SHERIFF’S
14
     DEPARTMENT; JIM HART, in his official
15   capacity as Sheriff of Santa Cruz County;
     JENNA BALDWIN, in her official capacity as a
16   Santa Cruz County Sheriff’s Deputy;
     WELLPATH MANAGEMENT, INC. a
17
     Delaware Corporation; CALIFORNIA
18   FORENSIC MEDICAL GROUP,
     INCORPORATED, a California Corporation;
19   SARAH HEWETT, R.N., in her official
     capacity as Interim Program Manager and
20
     DOES 1 through 25, Inclusive
21                                 Defendants.
22
23                                 PETITION FOR MONETARY RELIEF
24           1. This is a civil complaint for monetary relief against the County of Santa Cruz
25               Sheriff’s Department for the violation of plaintiff’s civil rights under 42 U.S. C.1983
26               and her common law rights by terminating her employment solely for exercising her
27               First Amendment rights to freedom of association and freedom of speech, and under
28               the analogous provisions of the California Constitution for the exercise of her First
          Case 5:20-cv-05916-BLF Document 1 Filed 08/21/20 Page 2 of 11




 1         Amendment right to freedom of association and freedom of speech, as well as
 2         deprivation of due process and equal protection of the law under the Fourteenth
 3         Amendment of the United States Constitution.
 4                               JURISDICTION AND VENUE
 5   2. This action is filed in the United States District Court for the District of Northern
 6         California. This Court has original jurisdiction over the plaintiff’s civil rights claims
 7         under 42 U.S.C. Section 1983, pursuant to 28 U.S.C. Section 1331 (federal question)
 8         and 28 U.S.C. 1343.
 9   3.    This Court has supplemental jurisdiction over plaintiff’s related state claims pursuant
10         to 28 U.S.C. Section 1367(a). Venue is proper in this jurisdiction under 28 U.S.C.
11         Section 1391(b) because all of the events that support the plaintiff’s allegations
12         occurred in this judicial district and because the defendants are located in this judicial
13         district.
14                                               PARTIES
15   4. Jacklyn Fiscalini resides in Watsonville, Santa Cruz County, California.
16   5. Santa Cruz County Sheriff’s Department is a governmental agency within the county
17         of Santa Cruz, California.
18   6. Santa Cruz Sheriff Jim Hart performs all of his duties as sheriff within Santa Cruz
19         County.
20   7. Jenna Baldwin, in her capacity as a Santa Cruz Sheriff’s deputy, performs her job
21         duties within the county of Santa Cruz.
22   8. Wellpath Management, Inc. is a Delaware Corporation doing business in Santa Cruz
23         County with the Santa Cruz Jail.
24   9. California Forensic Medical Group is a California Corporation doing business with
25         the Santa Cruz Jail within Santa Cruz County.
26   10. Sarah Hewett, R.N., as Interim Program Manager for California Forensic Medical
27         Group, was the direct supervisor of the plaintiff and was working for the Santa Cruz
28         Jail in Santa Cruz County.
       Case 5:20-cv-05916-BLF Document 1 Filed 08/21/20 Page 3 of 11




 1                             FACTUAL ALLEGATIONS
 2   11. Sometime in early 2018 Jacklyn Fiscalini applied online for a Licensed Vocational
 3      Nurse position with California Forensic Medical Group, Inc. (hereinafter, “CFMG”)
 4      working within the Santa Cruz County Jail. She was later interviewed by CFMG at
 5      the Santa Cruz County Jail.
 6   12. Jacklyn Fiscalini was hired by the CFMG in March of 2018 to work within the Santa
 7      Cruz County Jail, Medical division. As part of the hiring process, Ms. Fiscalini was
 8      required to complete both a background check and drug testing. Ms. Fiscalini
 9      successfully completed both.
10   13. Ms. Fiscalini began her employment with CFMG in March of 2018 and was hired as
11      a licensed vocational nurse.
12   14. Part of her duties during this employment were, passing inmates their medication,
13      seeing patients within the medical department for wound dressing changes and other
14      types of care as well as seeing inmates within their pods to render medical aid.
15   15. On Friday, August 17, 2018 Ms. Fiscalini was waiting for an officer escort to a pod to
16      provide medical treatment to an inmate. During this time, she was approached by
17      Sheriff’s Deputy Jenna Baldwin (hereinafter, “Deputy Baldwin”). Deputy Baldwin
18      claimed to know Ms. Fiscalini and stated that she had met her a couple of years back
19      outside of a bar. Ms. Fiscalini replied she did not believe that was true and that she
20      only looked familiar because she was now working in the County Jail.
21   16. Deputy Baldwin then asked Ms. Fiscalini if she knew A.J. Ms. Fiscalini replied, “Is
22      that a problem?” Deputy Baldwin replied, “It’s not a problem unless it’s a problem.”
23   17. At the time of this exchange Ms. Fiscalini was dating A.J. and she considered him to
24      be her boyfriend. A.J. is a member of the Hell’s Angels Motorcycle Club.
25   18. Because Ms. Fiscalini knew that she did not know Deputy Baldwin, she found the
26      conversation to be somewhat unsettling. After finishing up in the pod, Ms. Fiscalini
27      asked Deputy Baldwin to come to the medical office to have a further conversation
28      ///
       Case 5:20-cv-05916-BLF Document 1 Filed 08/21/20 Page 4 of 11




 1      regarding A.J. Deputy Baldwin never showed up for any additional conversation and
 2      Ms. Fiscalini eventually went home at the end of her shift.
 3   19. Ms. Fiscalini was next scheduled to work on Tuesday, August 21, 2018.
 4   20. Upon arriving at the jail, Ms. Fiscalini was met outside by her immediate supervisor,
 5      Sarah Hewett, RN, Interim Program Manager for CFMG. Ms. Hewett informed Ms.
 6      Fiscalini that she was being let go due to the revocation of her security clearance.
 7      Ms. Hewett also informed Ms. Fiscalini that she had attempted all weekend and all
 8      day Monday to keep her as an employee. She even approached her Sargent but was
 9      told to fire her.
10   21. Ms. Fiscalini was never informed why her security clearance was revoke but knew
11      that nothing had change with her since she was hired in March.
12   22. In addition, Ms. Hewett stated that she had no issues with her work performance at all
13      and that she felt bad being forced to let her go. It was solely based on a demand from
14      the Santa Cruz County Sheriff’s department.
15   23. Ms. Hewett actually reached out to Ms. Fiscalini on Friday, August 24, 2018 to see
16      how Ms. Fiscalini was doing and expressed her own disappointment in the
17      termination via email. In fact, she went further to state that Ms. Fiscalini is “a bright
18      and gifted nurse” and that when she is done with schooling for her R.N. to send her
19      resume and she would try to bring her back.
20   24. Due to the fact Ms. Hewett reached out to Ms. Fiscalini after the termination, Ms.
21      Fiscalini alleges that Ms. Hewett was aware that she was violating Ms. Fiscalini’ s
22      First Amendment Rights by following through with this unjust and wrongful
23      termination.
24   25. Ms. Fiscalini was never given an opportunity to appeal her termination nor was she
25      provided any information regarding why her security clearance was suddenly
26      revoked.
27      ///
28      ///
       Case 5:20-cv-05916-BLF Document 1 Filed 08/21/20 Page 5 of 11




 1   26. Ms. Fiscalini is unaware of any other employees having been hired after successfully
 2      completing CFMG’s background check and drug testing, and then being subsequently
 3      fired for an alleged security clearance revocation.
 4   27. Furthermore, at no time was Ms. Fiscalini ever asked about her personal relationships
 5      by anyone other than Deputy Baldwin.
 6   28. As the Interim Program Manager, Ms. Hewett was the direct supervisor of Ms.
 7      Fiscalini. Ms. Hewett takes direction from the Sargent at the jail as well as her
 8      superior within CFMG.
 9   29. All policies regarding the security clearance required to work within the Santa Cruz
10      County Jail is determined and established by the County Sheriff Jim Hart.
11   30. Therefore, Ms. Fiscalini believes and alleges her termination was done at the
12      direction of Jim Hart, acting in his official capacity as Santa Cruz County Sheriff.
13   31. Mr. Hart, as Santa Cruz County Sheriff is well aware of the US Constitution’s First
14      Amendment right to freedom of association.
15   32. In the days following her wrongful termination, Ms. Fiscalini tried to uncover why
16      she was actually terminated and why the County Sheriff Jim Hart would insist on her
17      firing.
18   33. The only precipitating event was Ms. Fiscalini’s conversation with Deputy Baldwin
19      and that conversation was simply an inquiry into her relationship with A.J.
20   34. Ms. Fiscalini alleges Deputy Baldwin must have had some information regarding A.J.
21      and his membership in the Hell’s Angels Motorcycle Club and this was her reasoning
22      for questioning Ms. Fiscalini about such a personal matter within the workplace.
23   35. At the time of Ms. Fiscalini’s termination, she was doing nothing more than dating a
24      member of a motorcycle club.
25   36. Ms. Fiscalini alleges that due to her personal relationship with a member of the Hells
26      Angels Motorcycle Club, she was wrongly terminated.
27      ///
28      ///
       Case 5:20-cv-05916-BLF Document 1 Filed 08/21/20 Page 6 of 11




 1   37. Ms. Fiscalini further alleges that she was wrongfully terminated due to some belief by
 2      law enforcement that anyone in or associated with a motorcycle club is a criminal
 3      despite her having already passed a background test
 4   38. Ms. Fiscalini can only assume Sheriff Hart is biased as a law enforcement officer
 5      against anyone associated with a motorcycle club whether or not he/she is a member
 6      of said club.
 7   39. Ms. Fiscalini’s relationship with her boyfriend A.J. is protected by the US
 8      Constitution’s First Amendment right to freedom of association as well as freedom of
 9      speech.
10   40. Ms. Fiscalini alleges Sheriff Hart had her terminated from her position simply for
11      engaging in her First Amendment Right to freedom of association by dating a
12      member of the Hells Angels Motorcycle Club.
13   41. After her termination, Ms. Fiscalini made additional contacts with persons with the
14      Human Resource department of CFMG, her actual immediate employer.
15   42. She was told nothing more than her last day of employment and again that she was
16      terminated due to a revocation of her security clearance.
17   43. These additional contacts with other County of Santa Cruz personnel as well as
18      CFMG personnel all ended in the same result. She was offered no recourse for her
19      firing. She was offered no opportunity to appeal the termination.
20   44. Sheriff Hart as well as Deputy Baldwin, CFMG and its owner Wellpath Management,
21      Inc. and employee Sarah Hewett all stand by their assertion that Ms. Fiscalini was
22      terminated based on the revocation of her security clearance.
23   45. Furthermore, the revocation of her security clearance was based entirely on the wrong
24      assumption that dating a Hells Angels member is somehow equivalent with being a
25      member oneself.
26   46. At no time during the hiring process or while the offer was being made, did anyone at
27      Santa Cruz County Sheriff’s department inform her that she was not allowed to date a
28      member of a motorcycle club.
       Case 5:20-cv-05916-BLF Document 1 Filed 08/21/20 Page 7 of 11




 1   47. At no time during the hiring process or while the offer was being made, did anyone at
 2      CMFG or their parent company Wellpath Management, Inc. inform Ms. Fiscalini that
 3      her job would require her to end any and all relationships with people in her personal
 4      life who happened to belong to motorcycle clubs.
 5   48. As a result, Ms. Fiscalini was left unemployed and suffered wage loss as a result of
 6      her termination. In addition, she was unable to reference her employment with the
 7      Santa Cruz County Jail while seeking new employment as she had no explanation for
 8      her termination.in fact to this date, she has not received any legitimate reason for her
 9      termination
10   49. Finally, Ms. Fiscalini has suffered additional monetary damages in her loss of
11      benefits which she would have received had she not been wrongfully terminate due to
12      the discrimination against her by Sheriff Jim Hart, based solely on her dating a
13      member of a motorcycle club.
14                                           COUNT ONE
15                VIOLATION OF CIVIL RIGHTS AGAINST ALL DEFENDANTS
16   50. Plaintiff repeats and re-alleges paragraphs 1-49 of this Complaint as if fully set forth
17      herein.
18   51. All of the named defendants violated Ms. Fiscalini’s Civil Rights (42 U.S.C. 1983,
19      specifically her First and Fourteenth Amendment rights guaranteed in the United
20      States Constitution.)
21   52. Ms. Fiscalini alleges she was terminated from her position with the Santa Cruz
22      County Jail for the sole reason she was dating and thereby associating with a member
23      of the Hells Angels Motorcycle Club. The Hells Angels MC is a social organization
24      engaged in free speech through the use of their patch or emblem and their promotion
25      of motorcycling and the motorcyclist lifestyle.
26   53. Motorcycle Clubs have received increased scrutiny over the past several years due to
27      numerous news reports and articles involving specific motorcyclist involvement in
28      ///
       Case 5:20-cv-05916-BLF Document 1 Filed 08/21/20 Page 8 of 11




 1      particular crimes. This is especially true since the Waco, Texas, incident at a
 2      restaurant involving members of a variety of motorcycle club members.
 3   54. Ms. Fiscalini alleges she was terminated from her position within the Santa Cruz
 4      County Jail for exercising her freedom of association which violates the First
 5      Amendment’s protection from government intrusion on these guaranteed
 6      constitutional rights.
 7   55. Although Ms. Fiscalini did not actively wear or display anything associating her with
 8      the Hells Angels Motorcycle Club, she was dating a member of the club and thereby
 9      associating with him.
10   56. On August 21, 2018, Ms. Fiscalini was fired from her employment with CFMG at the
11      insistence of the Santa Cruz County Sheriff Jim Hart.
12   57. Ms. Sarah Hewett acknowledged her discomfort in terminating Ms. Fiscalini’s
13      employment when she stated to Ms. Fiscalini that she tried to keep her but she was
14      being required to follow through with the termination at the direction of her superiors
15      and Santa Cruz Sheriff’s Department. Furthermore, she acknowledged to Ms.
16      Fiscalini that the Sergeant was demanding that she be terminated and that it was not
17      based on any concerns with her job performance.
18   58. Despite Defendant Hewett’s discomfort with terminating Ms. Fiscalini, she did so at
19      the direction of her superiors.
20   59. Ms. Fiscalini alleges Sarah Hewett was made aware of the true reason for her firing
21      which was solely the fact Ms. Fiscalini was dating a Hells Angel Motorcycle Club
22      member. Ms. Hewett was fully aware that such a firing was in direct conflict with
23      Ms. Fiscalini’s constitutional right of free association, but she terminated her as
24      directed.
25   60. Ms. Fiscalini alleges Santa Cruz County Sheriff Jim Hart is directly responsible for
26      the hiring and firing of all Santa Cruz County Jail employees. In his elected capacity
27      as the County Sheriff he is in charge of establishing policy and procedures to be
28      followed by those working within the County Jail. As such, he was responsible for
       Case 5:20-cv-05916-BLF Document 1 Filed 08/21/20 Page 9 of 11




 1      whatever policy that allowed Deputy Baldwin to question Ms. Fiscalini regarding her
 2      dating status. Ms. Fiscalini alleges that she was terminated solely for her dating
 3      status and the fact that her boyfriend at the time was a member of the Hells Angels
 4      Motorcycle Club.
 5   61. As a law enforcement officer, Sheriff Jim Hart was very aware he was violating Ms.
 6      Fiscalini’s constitutional rights to free association, but allowed Ms. Fiscalini to be
 7      terminated despite this and without any recourse whatsoever to appeal this
 8      termination.
 9   62. Ms. Fiscalini alleges defendant Deputy Baldwin personal requested that she be
10      terminated due solely to Deputy Baldwin’s unfounded and biased opinion regarding
11      motorcycle club membership. Furthermore, Deputy Baldwin, as a law enforcement
12      officer, was very aware she was violating Ms. Fiscalini’s constitutional rights to free
13      association, but pressured her superiors to fire Ms. Fiscalini despite those guaranteed
14      constitutional rights.
15   63. As a direct and proximate cause of Ms. Fiscalini’s unlawful termination due to the
16      violation of her First Amendment rights, Ms. Fiscalini has suffered economic and
17      emotional damages.
18
19                                            COUNT TWO
20        VIOLATION OF CIVIL RIGHTS DEPRIVATION OF DUE PROCESS AND
21                   EQUAL PROTECTION AGAINST ALL DEFENDANT’S
22   64. Plaintiff repeats and re-alleges paragraphs 1-68 of this petition as if fully set forth
23      herein.
24   65. Defendants violated Ms. Fiscalini’s Civil Rights by depriving her of Due Process and
25      Equal Protection (42 U.S.C. 1983, Fourteenth Amendment to the United States
26      Constitution.)
27      ///
28      ///
      Case 5:20-cv-05916-BLF Document 1 Filed 08/21/20 Page 10 of 11




 1   66. After being informed of termination, Ms. Fiscalini was left with no recourse.
 2      Although defendant Hewett advised her she had tried her best to keep her, she offered
 3      Ms. Fiscalini no recourse for any type of reconsideration.
 4   67. Furthermore, once terminated, Ms. Fiscalini was unable to request any type of review
 5      or hearing regarding the alleged revocation of her security clearance. Ms. Fiscalini
 6      was given absolutely no opportunity to explain or rebut whatever had caused the
 7      security clearance revocation.
 8   68. In fact, Ms. Fiscalini was never even notified of any particulars found in any
 9      background check that would explain the revocation of her security clearance.
10   69. Ms. Fiscalini asserts it is unconscionable to believe he was terminated because of a
11      relationship she had with a member of the Hell Angels Motorcycle Club.
12   70. It is shocking to the conscience to accept the Defendants’ firing of Ms. Fiscalini for
13      no other reason than her constitutionally protected right to freely associate peacefully
14      with those she wishes to associate. Ms. Fiscalini has no criminal record at all.
15   71. In light of the Defendants’ policy of terminating employees solely for engaging in
16      protected speech and free association, a process should exist for an employee to
17      explain or argue against their termination.
18   72. The County of Santa Cruz Sheriff’s Department as a governmental entity, should at a
19      minimum, have some procedures in place to protect the rights of their employees
20      while also allowing them to promote the efficiency of the public services it performs
21      through its employees.
22   73. Ms. Fiscalini’s relationship with a member of the Hells Angels Motorcycle Club has
23      no bearing on her ability to perform the duties she was hired to perform with the
24      County of Santa Cruz Jail.
25   74. Ms. Fiscalini was terminated solely for her association with a member of a
26      motorcycle club. This club is a social club not dissimilar to other social clubs such as
27      the Shriners, Masons, or any church or religious organization. Yet the Santa Cruz
28      ///
      Case 5:20-cv-05916-BLF Document 1 Filed 08/21/20 Page 11 of 11




 1      Sheriff’s office as well as CFMG gladly hires and retains members of these types of
 2      organizations.
 3   75. Because Ms. Fiscalini was terminated for engaging in a fundamental constitutional
 4      right, mainly her right to free association to date who she pleases despite his
 5      membership in a motorcycle club, the Defendants must not infringe those rights for
 6      any mere rational justification the can create after the fact.
 7
 8                               PRAYER FOR RELIEF
 9   WHEREFORE, Plaintiff prays that a judgment be entered against defendants for the
10   following relief:
11   A. Damages for mental injuries, pain and suffering and emotional trauma in an amount
12      to be proven at trial;
13   B. Compensatory and consequential damages, special and general damages, in an
14      amount to be proven at trial;
15   C. Economic Damages and Business Loss in an amount to be proven at trial;
16   D. Reasonable attorney fees, cost and prejudgment interest incurred in pursuing this
17      action as provided in 42 U.S. C. Section 1983;
18   E. Any such relief that this Court deems just and equitable under the facts of this case.
19
20                                  DEMAND FOR JURY TRIAL
21      Comes now Plaintiff Jacklyn Fiscalini demands a jury trial on all issues in the above-
22      captioned action as allowed by law.
23
24      DATED August 21, 2020                              /s/ Michael K. De Kruif
                                                           Michael K. De Kruif, SBN 214714
25                                                         Law Offices of Richard M. Lester
26                                                         7334 Topanga Canyon Boulevard
                                                           Suite 200
27                                                         Canoga Park, CA 91303
                                                           818/906-1111
28                                                         818/992-1515 (Fax)
